Citation Nr: 1236304	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for major depression (also claimed as anxiety and bipolar disorder).

In August 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.

During this appeal, jurisdiction of this claim was transferred to the RO in Denver, Colorado.

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Veteran claims that his psychiatric disabilities, specifically depression, anxiety, and bipolar disorder, are related to his service.

The Veteran's STRs show that clinical psychiatric evaluations conducted on February 1986 enlistment examination and November 1989 "boost" examination were normal.  A November 1991 report reflects a diagnosis of claustrophobia.  A July 1994 separation examination report reflects a normal psychiatric clinical evaluation.  A November 1996 report of medical history shows that the Veteran indicated that he had depression or excessive worry and nervous trouble of any sort.  However, the accompanying separation examination report reflects a normal psychiatric clinical evaluation.

Private treatment records include an October 2001 report which shows that the Veteran was a single parent of three elementary school children while working full-time at night and attending college during the day.  He was diagnosed with depression, probably major.  A February 2002 behavioral health clinic note shows that he completed six anger management sessions as required by his employer.

VA treatment records include a November 2006 mental health physician note which reflects that the Veteran presented with complaints of depression, stress, and marital/family discord.  He had a four to five-year history of depression and was taking court-ordered anger management classes.  The physician noted that the Veteran's difficulties began during service and diagnosed depression, NOS (not otherwise specified) and marital problems, NOS.

In a February 2009 statement, the Veteran indicated that on his November 1996 report of medical history he noted that he had a high anxiety level and increased depression due to his upcoming discharge.  He stated that he separated from his first wife in January 1994 who left him and took his two children.  Subsequently, he was evicted from base housing.  Prior to his discharge from service, he was ordered to stay in the barracks and attend anger management classes at the NAS Whiting Field Fleet and Family Support Center.

An April 2008 private treatment report from Dr. J.C. Montes shows that he had treated the Veteran since September 2007 and diagnosed him with depressive disorder, NOS and rule out bipolar disorder, type II.  However, since there are no records dated prior to April 2008, on remand, they should be obtained and associated with the claims file.

In August 2012, the Veteran testified that his brother passed away in March 1990, that his daughter was born 6 weeks premature in April 1992, and that he and his wife separated in January 1994 while he was stationed in Florida and later moved to Philadelphia with their three children.  He testified that he began taking anger management courses right after his divorce during service in 1994 or 1995.  In March 1995, he became a single parent while on active duty.  He remarried his second wife in January 1997 and divorced in January 2001.  He married his third and current wife in October 2003, but has been arrested twice and has had to take batterer's intervention classes.  The Veteran testified that doctors determined that he had anger and irritability issues and may be bipolar.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Under these circumstances, the Board finds that a specific VA examination and medical opinion-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011), 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through January 2009.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following actions:

1.  Take all necessary steps to request and obtain records pertaining to anger management classes that the Veteran attended at the NAS Whiting Field Fleet and Family Support Center.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disability on appeal, to include Dr. Montes and the Center for Personal and Family Development of Lakeview.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since January 2009.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims folder, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folder and provide medical opinions in conjunction with the development requested herein.

3.  Then, schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present, to include depression, anxiety, and bipolar disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his August 2012 testimony, his service treatment records, his private treatment records, and his VA medical records.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.

4.  Thereafter, determine whether any additional development is required based upon any additional evidence obtained by virtue of the foregoing actions.  

Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the October 2009 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

